Exhibit 10.1

MYRIAD GENETICS, INC.

EMPLOYMENT AGREEMENT

THIS AGREEMENT is made and entered into by and between Myriad Genetics, Inc.,
its wholly-owned subsidiaries, Myriad Diagnostic Services, Inc. (hereinafter
collectively referred to as “Company’), AND James S. Evans (hereinafter referred
to as “Employee”).

In consideration of the undersigned’s employment, compensation, and other
valuable consideration and mutual covenants contained herein, the parties agree
as follows:

1. At Will Employment. Company hereby employs the Employee and the Employee
hereby accepts said employment upon the terms and conditions hereinafter set
forth. Employment and compensation with Company are “at-will” in that they can
be terminated with or without cause, and with or without notice, at any time, at
the option of Company or Employee, except as otherwise provided by law. The
terms of this Agreement, therefore, do not and are not intended to create either
an express and/or implied contract of employment with Company for any particular
period of time. No manager or representative of Company, other than the
President of Company, has authority to enter into any agreement to employ any
person for any specified period of time or to make any agreement or contract
with respect to the foregoing, and any promises to the contrary may only be
relied upon by Employee if they are in writing and signed by the President of
Company.

2. Compensation. Company shall pay Employee in full for Employee’s services
hereunder at a rate of $48,000 per year, commencing on the 1st day of March,
1995. This compensation may be changed from time to time, in the manner set
forth in Paragraph Eight (8), upon mutual agreement of the parties and without
voiding any other terms of this Agreement. Without cause, either party may
terminate employment at any time upon fifteen (15) days written notice to the
other party. In such event the Employee, if requested by the Company, shall
continue to render his/her services and shall be paid his/her regular
compensation up to the date of termination. With cause, either party may
terminate this agreement immediately upon written notice to the other party.

3. Duties. Employee shall at all times faithfully, industriously, and to the
best of his/her ability, experience, and talents, perform all of the duties that
may be required of him/her pursuant to the express and implicit terms hereof, to
the reasonable satisfaction of the Company. Employee shall not directly or
indirectly, in any manner or in any capacity, engage in an outside business
endeavor of any kind that would adversely affect the performance of his/her
assigned duties, or compete with the Company, without the Company’s expressed
written approval, signed by an officer of the Company.



--------------------------------------------------------------------------------

4. Inventions or Improvements. Any inventions, discoveries, know-how, or
improvements, which Employee may conceive, make, invent, or develop during
his/her employment by the Company, relating to any matter or thing, including
but not limited to genetic maps, genes, gene sequences, material containing a
DNA sequence, gene products, protein molecules, nucleic acid molecules,
monoclonal antibodies, pedigrees, genealogy data, germplasm, yeast artificial
chromosomes (YACs), contigs, cell lines, microorganisms, biologically active
compounds, processes, and methods of gene identification or gene sequencing that
may be connected in any way with Employee’s work or related in any way to
Company’s business or future business, shall be the absolute property of the
Company and shall be promptly disclosed to the Company by Employee. For the
consideration of above-mentioned, Employee agrees that he/she will, at the
request of the Company, at any time during the employment or thereafter, assign
to the Company the rights to said inventions and improvements and any patent
applications filed or patents granted thereon.

5. Nondisclosure of Information. Employee agrees that during his/her employment
and thereafter, he/she will not reveal to any person, agency, company, business,
or organization, unless authorized by Company, any confidential information
concerning Company, including but not limited to any inventions, discoveries,
know-how, improvements, processes, products, services, proposals, solicitations,
negotiations, customers, manner and method of operations, trade secrets, and the
like.

6. Noncompetition Agreement. Employee agrees that during the term of his/her
employment he/she will not compete with Company either directly or indirectly in
any area in which, during the tour of his/her employment, Company does business
or reasonably contemplates that it will do business in the reasonably
foreseeable future. Employee agrees that he/she will not use Company’s name,
facilities, confidential material, trade secrets, know-how, or privileged
information to solicit from any agency, company, business, or organization, work
that at a later time would result in compensation of any form for Employee or
another company or business organization.

7. Construction. The parties hereto agree that the terms of this Agreement shall
be construed in accordance with the laws of the State of Utah.

8. Severability. If any provisions hereof should be held invalid, illegal, or
unenforceable in any respect in any jurisdiction, then, to the fullest extent
permitted by law, all other provisions hereof shall remain in full force and
effect in such jurisdiction and shall be liberally construed in order to carry
out the intentions of the parties hereto as nearly as may be possible. To the
extent permitted by applicable law, the parties hereto hereby waive any
provision of law that would render any provisions hereof prohibited or
unenforceable in any respect.



--------------------------------------------------------------------------------

9. Entire Agreement. The parties agree that neither party has made any covenants
not set forth herein, and that this Agreement constitutes the entire agreement
between the parties. No modification or amendment of the Agreement shall be
effective unless made in writing and signed by Employee and Company.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on this 3rd
day of March, 1995.

 

EMPLOYEE:     COMPANY: By:   /s/ James S Evans     By:   /s/ Barbara Berry Name:
  James S. Evans     Name:   Barbara Berry Position:   Controller     Title:  
HR Director       By:   /s/ Peter D. Meldrum       Name:   Peter D. Meldrum    
  Title:   President